Citation Nr: 1026508	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-11 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 
4, 1985, rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, , Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1975 to November 
1984.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO) 
which found no CUE in an April 4, 1985, rating decision.  

The Board remanded the case to the RO for further development in 
December 2009.  The Bard specifically instructed the RO to 
consider all of the specific claims of error raised by the 
Veteran by issuing a supplemental statement of the case.  In 
February 2010, the RO considered the Veteran's claims and issued 
a supplemental statement of the case.  Thus, there is compliance 
with the Board's remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (noting that where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).

The case is once again before the Board for review.


FINDINGS OF FACT

1.  The record shows that correct facts, as they were known at 
the time, were before the RO at the time of an April 4, 1985, 
rating decision.  

2.  Service treatment records and a VA examination report show 
that the Veteran had third degree burns to the right hand on an 
area of approximately 76 square inches, and third degree burns to 
the left hand on an area of approximately 61 square inches.  

3.  In a April 4, 1985, decision, the RO did not consider 
evidence which showed that the Veteran was entitled to a 
disability rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7801 (1984) for third degree burns of the left and right hands; 
the RO, therefore, incorrectly applied statutory or regulatory 
provisions at the time of the April 4, 1985, rating decision such 
that the outcome of the claim would have been manifestly 
different but for the error.

4.  The RO's application of 38 C.F.R. § 4.25 for combined ratings 
in the April 4, 1985, rating decision was appropriate.  

5.  The issue of whether there was error in the RO's calculation 
of the Veteran's combined rating under 38 C.F.R. §§ 4.25, 4.26 is 
moot.


CONCLUSION OF LAW

The criteria for revision of the April 4, 1985, rating decision 
to the extent that the RO did not explicitly consider entitlement 
to a higher disability rating pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (1984) for third degree burns of the left 
and right hands, on the basis of CUE have been met.  38 U.S.C.A. 
§§ 5107, 5110, 7105, 7111 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104, 3.105(a), 20.100, 20.1400, 20.1402, 20.1403 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions of the 
VCAA do not apply to a claim based on an allegation of CUE.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The 
Court held that an attempt to obtain benefits based on an 
allegation of CUE "is fundamentally different from any other kind 
of action in the VA adjudicative process."  Id. at 178.  As such, 
an allegation of CUE does not represent a "claim" but rather is a 
collateral attack on a final decision.  The provisions of the 
VCAA, therefore, are not applicable to the adjudication of the 
issue of CUE in a prior final decision.

B.  Law and Analysis

To establish a valid CUE claim, a claimant must show that there 
was an error in the prior adjudication of the claim.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992). CUE is a specific and rare 
kind of error of fact or law that compels the conclusion, to 
which reasonable minds could not differ, that the result in the 
decision in question would have been manifestly different but for 
the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A claimant 
must assert more than mere disagreement with how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and provide 
persuasive reasons as to why the result would have been 
manifestly different but for the alleged error.  Fugo, supra.

To determine whether CUE is present in a prior determination, a 
claimant must show that: (1) "[e]ither the correct facts, as 
they were known at that time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was clear and unmistakable error must be 
based on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); See also Bustos v. West, 179 F.3d 1378, 1381 (1999); Eddy 
v. Brown, 9 Vet. App. 52 (1996).  Subsequently developed evidence 
may not be considered in determining whether error existed in the 
prior decision.  Porter v. Brown, 5 Vet. App. 223, 235-36 (1993).

The Court has held that the mere misinterpretation of facts does 
not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or law, that when called to attention of later 
reviewers, compels a conclusion, to which reasonable minds cannot 
differ, that the result would have been manifestly different but 
for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose of 
authorizing benefits, the rating or other adjudicative decision, 
which constitutes a reversal of a prior decision on the grounds 
of CUE, has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  Id.

The Veteran initially claimed CUE in the April 4, 1985, rating 
decision that established service connection for the residuals of 
burns and assigned a combined service-connected disability rating 
of 90 percent under the provisions of 38 C.F.R. § 4.25 as an 
"unlawful reduction in the final evaluation and rate of 
compensation."  It was further asserted that section 4.25 did not 
apply in the Veteran's case because his disabilities all related 
to the "same in-service injury or disease."
  
In correspondence submitted subsequent to the September 2006 
rating decision, currently on appeal, the Veteran and his service 
representative raised additional claims of error in the April 
1985 rating decision.  It was specifically asserted that there 
was CUE in the April 1985 rating in failing to evaluate the 
Veteran's injuries to the hands as third degree burns, and in the 
calculation of the Veteran's combined rating under 38 C.F.R. §§ 
4.25, 4.26.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that evaluation; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Burns to the right and left hands were rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7802, in effect at the time of the 
Veteran's initial December 1984 claim for service connection.  
Ratings for third degree burns were provided under Diagnostic 
Code 7801. 

Under Diagnostic Code 7801 (scars, burns, third degree), a 10 
percent evaluation is assigned for third degree burns, or scars 
on an area or areas exceeding 6 square inches (38.7 square 
centimeters); a 20 percent evaluation is assigned for an area or 
areas exceeding 12 square inches (77.4 square centimeters); a 30 
percent evaluation is assigned for an area or areas exceeding 
one-half a square foot (0.05 square meters); and a maximum 40 
percent evaluation is assigned for an area or areas exceeding 1 
square foot (0.1 square meters ).  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (1984).

Note (1) to Diagnostic Code 7801 states that actual third degree 
residual involvement required to the extent shown under 7801.  
Id.  Note (2) states that ratings for widely separated areas, as 
on two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and combined.  
Id.

Under Diagnostic Code 7802 (scars, burns, second degree), a 
maximum 10 percent evaluation is assigned for second degree burns 
or scars on an area or areas approximating 1 square foot (0.1 
square meters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (1984).

Note (1) to Diagnostic Code 7802 states, "SEE NOTE (2) under 
diagnostic code 7801."  Id.  

An April 4, 1985, rating decision established service connection 
for third degree burns to the posterior trunk (40 percent), third 
degree burns to the right arm (40 percent), third degree burns to 
the left arm (30 percent), second and third degree burns to the 
face, ears, and neck (30 percent), third degree burns to the left 
thigh (20 percent), second degree burns to the right hand (10 
percent), second degree burns to the left hand (10 percent), and 
donor site scars to the thighs (0 percent).  The ratings were 
effective from November 20, 1984.  The combined service-connected 
disability rating was 90 percent which included an added 
bilateral factor of 7.2 percent.

38 C.F.R. § 4.25 provides Table I for combining ratings for 
separate disabilities.  The Combined Ratings Table results from 
the consideration of the efficiency of the individual as affected 
first by the most disabling condition, then by the less disabling 
condition, then by other less disabling conditions, if any, in 
the order of severity.  38 C.F.R. § 4.25 (1984).  To use table I, 
the disabilities will fist be arranged in the exact order of 
their severity, beginning with the greatest disability and then 
combined with use of table I as hereinafter indicated.  Id.  
Specific examples on how to use the combined ratings table are 
provided under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.26 (bilateral factor) provides that when a 
partial disability results from a disease or injury of both arms 
or both legs, or of paired skeletal muscles, the ratings for the 
disabilities of the right and left sides will be combined as 
usual, and 10 percent of this value will be added (i.e. not 
combined) before proceeding with further combinations.  38 C.F.R. 
§ 4.26 (1984).

The Board notes that on June 28, 1989, the provisions of 38 
C.F.R. § 4.25 were revised which added subsection (b) providing 
that the disabilities arising from a single disease entity were 
to be rated separately with all disabilities then to be combined 
as described in paragraph (a) of the section.  The conversion to 
the nearest degree divisible by 10 was to be done only once per 
rating decision, would follow the combining of all disabilities, 
and would be the last procedure in determining the combined 
degree of disability.  See 54 Fed. Reg. 27161, 27162 (Jun. 28, 
1989).  As the Veteran's CUE claim arises from the April 1985 
rating decision, the claim must be considered based upon the pre-
revision regulations applicable at the time of that decision.

It is significant to note, however, that in Roper v. Nicholson, 
20 Vet. App. 173 (2006), the Court reaffirmed VA's authority to 
create and apply the table for combined ratings under 38 C.F.R. § 
4.25 and held that the purpose of combined ratings was precisely 
to assess the efficiency of the individual as affected by several 
disabling conditions.

The Veteran's representative asserts that the RO's use of 38 
C.F.R. § 4.25 for combined ratings for service-connected 
disabilities was an "unlawful reduction in the final evaluation 
and rate of compensation."  The Board finds that there was no CUE 
in the RO's application of 38 C.F.R. § 4.25 in the April 4, 1985, 
rating decision.  Combined ratings result from the consideration 
of the efficiency of the individual as affected first by the most 
disabling condition, then by the less disabling condition, then 
by other less disabling conditions, if any, in the order of 
severity.   38 C.F.R. § 4.25 (1984).  The provisions of 38 C.F.R. 
§ 4.25 in effect at the time of the Veteran's 1984 claim for 
service connection indicate that a combined disability rating is 
to be calculated using the combined rating table.  Note (2) to 
Diagnostic Code 7801, which specifically contemplates third 
degree burns, directs that ratings for widely separated areas, as 
on two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and combined.  
38 C.F.R. 4.118, Diagnostic Code 7801, Note (2) (1984).  
Similarly, the Note to Diagnostic Code 7802, for second degree 
burns or scars, refers back to Note (2) under Diagnostic Code 
7801, directing that ratings for widely separated areas are to be 
rated and combined.  See 38 C.F.R. 4.118, Diagnostic Code 7802, 
Note (1984).  Diagnostic Codes 7801 and 7802, under which the 
Veteran's burns were rated, clearly contemplate the application 
of combined ratings under 38 C.F.R. 
§ 4.25 for rating burns on widely separated areas of the body.  

The Veteran's representative has asserted that 38 C.F.R. § 4.25 
should not apply in the Veteran's case because his disabilities 
were all related to the same in-service injury or disease.  
However, the provisions of 38 C.F.R. § 4.25 do not make any 
specific exceptions for combining separate disabilities which 
arise from the same disease or injury.  Later amendments to 38 
C.F.R. § 4.25 provide that the disabilities arising from a single 
disease entity are to be rated separately with all disabilities 
then to be combined; clarifying the Secretary's intent that 
separately rated disabilities are to be combined under 38 C.F.R. 
§ 4.25 where they arise from the same injury or disease.  See 54 
Fed. Reg. 27161, 27162 (Jun. 28, 1989).   Additionally, as the 
Board has already noted above, Diagnostic Codes 7801 and 7802 
clearly contemplate the use of separate and combined ratings for 
evaluating scars on widely separated areas.  See 38 C.F.R. 4.118, 
Diagnostic Code 7801, Note (2), Diagnostic Code 7802, Note 
(1984).  

The Veteran alternately asserts that there was CUE in the April 
1985 rating decision in failing to evaluate the Veteran's 
injuries to the hands as third degree burns, and in the 
calculation of the Veteran's combined rating under 38 C.F.R. §§ 
4.25, 4.26.

At the time of the April 4, 1985, rating decision, the Veteran 
was assigned a 10 percent rating under Diagnostic Code 7802 for 
second degree burns of the right hand, covering an area of 76 
square inches, and he was assigned a 10 percent rating under 
Diagnostic Code 7802 for second degree burns to the left hand, 
covering an area of 61 square inches.  

Evidence of record at the time of the April 1985 rating decision, 
pertaining to the Veteran's burns, included service treatment 
records and a January 1985 VA examination report.  

Service department hospital records dated on December 7, 1983 
show the Veteran sustained burns secondary to a lantern-related 
fire during field exercises at Fort Greely, Alaska.  A physical 
examination report stated that the hands appeared totally 
involved with burns on the right, and near totally involved on 
the left with de-gloving skin loss on both hands.  An assessment 
of the burns shows that there appeared to be "at least deep" 
second degree, and "probable" third degree burns to both hands.  
A December 9, 1983, hospital report included a final burn 
estimation by total percent body surface.  This estimation 
reflects third degree burns to the right hand (2.5%) and left 
hand (2%).  The final diagnosis shown on the same report shows 
third degree burns (2.5%) to the right hand and (2%) to the left 
hand.  March 1984 Physical Evaluation Board Proceedings show that 
the Veteran had third degree burns to the right hand covering 76 
square inches and third degree burns to the left hand covering 61 
square inches; both of these disabilities were noted to be 
covered under "VA Code 7801."  May 1984 Physical Evaluation 
Board Proceedings reflects the same, with respect to the presence 
of third degree burns to the right and left hands.  Both reports 
also noted the presence of third degree burns to the head, and 
second degree burns to the posterior trunk, right upper arm, 
head, right lower arm, left lower arm, neck, left upper arm, left 
hand, and left thigh.  Several photos documenting the Veteran's 
burn scars were associated with service treatment records.  These 
included photos of the fronts and backs of the Veteran's hands. 

The service treatment records also include an inpatient treatment 
cover sheet and an undated, typed document titled "Determination 
of Burn Scars" which inversely described burn scars to the head, 
right hand, and left hand as second degree burns and the burn 
scars to posterior trunk, right upper arm, head, right lower arm, 
left lower arm, neck, left upper arm, left hand, and left thigh 
as third degree burns.  

A January 1985 VA examination report shows that the Veteran had 
sustained third degree burns to his right and left hands.  A 
physical examination noted limitation of motion in the fourth and 
fifth fingers in the right hand with good mobility of the left 
hand.    

The Board notes that a "[c]lear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it is 
not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are 
errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original decision 
was fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. at 313.  A disagreement with how facts were 
evaluated is inadequate to raise the claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).

While reasonable minds could differ on the weighing of the 
evidence and the conclusions reached, "simply to claim CUE on the 
basis that previous adjudications had improperly weighed and 
evaluated the evidence can never rise to the stringent definition 
of CUE."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

The Board finds that in the present case, the RO failed to 
consider several clearly documented medical reports in the 
service treatment records, including Physical Evaluation Board 
Proceedings, and a VA examination report which clearly documented 
third degree burns to the right and left hands in service.  
Although there appear to be two documents associated with service 
treatment records which reverse the Veteran's burn assessment, 
showing second degree burns to the hands, and third degree burns 
to posterior trunk, right upper arm, head, right lower arm, left 
lower arm, neck, left upper arm, left hand, and left thigh; the 
Board finds that the RO's failure to consider the multiple 
service treatment records, which reflect third degree burns to 
the hands, was a clear and unmistakable error, and not a simple 
disagreement with how facts were evaluated.  In that regard, it 
does not appear that the RO afforded any weight to the evidence 
which demonstrated third degree burns to the hands.  In the April 
4, 1985, rating decision, the RO stated, in pertinent part, that 
an explosion resulted in second degree burns to the head (15 
square inches) and both hands (76 square inches on the right and 
61 square inches on the left).  There was no discussion of 
relevant service records dated in December 1983, Physical 
Evaluation Board Proceedings, or a January 1985 VA examination 
report which all reflect third degree burns to the hands.  
Accordingly, the Board concludes that there was CUE in the April 
4, 1985, rating decision which failed to consider evidence 
showing that the Veteran had third degree burns to the left and 
right hands.  The Board finds that the Veteran was entitled to a 
disability rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7801 (1984) for third degree burns of the left and right hands.  
The Board finds that the outcome of the claim would have been 
manifestly different but for the error.

Because the Board finds that there was CUE in the April 4, 1985, 
rating decision, for the failure to explicitly consider 
entitlement to a disability rating pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (1984) for left and right hand burns; the 
Board need not address whether there was error in the RO's 
calculation of the Veteran's combined rating under 38 C.F.R. §§ 
4.25, 4.26.  Because there was CUE in the Veteran's initial 
rating, the Veteran's combined rating will be recalculated.  In 
light of the forgoing, the issue of whether there was CUE the 
RO's calculation of the Veteran's combined rating is rendered 
moot.  

C.  Conclusion

There was no CUE in the RO's application of 38 C.F.R. § 4.25 for 
combining separate ratings for the Veteran's service-connected 
burns and burn scars in the April 4, 1985, rating decision.  

The Board concludes that there was CUE in the April 4, 1985, 
rating decision which failed to consider evidence showing that 
the Veteran was entitled to a disability rating pursuant to 38 
C.F.R. § 4.118, Diagnostic Code 7801 (1984) for third degree 
burns of the left and right hands.  

The issue of whether there was error in the RO's calculation of 
the Veteran's combined rating under 38 C.F.R. §§ 4.25, 4.26 is 
moot.


ORDER

The April 4, 1985, rating decision which assigned the Veteran 
separate 10 percent evaluations under 38 C.F.R. § 4.118, 
Diagnostic Code 7802 for second degree burns to the right and 
left hands contained CUE; the RO failed to consider evidence 
showing that the Veteran was entitled to a disability rating 
pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (1984) for third degree burns of 
the left and right hands.  




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


